             Case 1:20-cv-08903-LJL Document 29 Filed 03/19/21 Page 1 of 2

                                                                       4 8 5 Lexingt on Avenue
                                                                       New Yor k, NY 1 0 0 1 7 -2 6 4 3
                                                                       2 1 2 .9 7 7 .9 7 0 0
                                                                       Fax 2 1 2 . 2 6 2 . 5 1 5 2

                                                                       N ew Yor k     N ew J er s ey      Geneva
Regina E. Faul
2 1 2 -8 4 1 -0 5 7 5                                                  w ww. phillips nizer. c om
r faul@phillipsnizer .com

                                                                       An int er n at ional
                                                                       m em ber of Ally Law
                                                                       w ww. Ally-Law. c om



                                                      March 18, 2021

VIA ECF
                                                                                             03/19/2021
Hon. Katharine H. Parker
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 17D
New York, NY 10007

         Re:       Cheng et al v. Via Quadronno LLC et al, 1:20-cv-08903-LJL

Dear Magistrate Judge Parker:

       This firm has been recently retained as counsel for all Defendants in the above referenced
mater and has just filed a Notice of Appearance and proposed Consent Order Granting
Substitution of Attorney. A settlement conference is scheduled before this Court for March 29,
2021 and the deadline to submit the Ex Parte Settlement Conference Summary Form and Letter
(the “Conference Form and Letter”) is March 22, 2021.

        We received voluminous documents from both prior counsel and our client just yesterday
and respectfully request an adjournment of the settlement conference to provide us with adequate
time to be properly prepared for the conference. We request that the settlement conference be
adjourned 30 days to April 29, 2021, and that the deadline to submit the Conference Form and
Letter be extended to April 22, 2021, or such dates thereafter as this Court chooses.

       There have been no previous requests for an adjournment or extension of time. Opposing
counsel provided verbal consent to this 30-day extension today.

                                                      Respectfully submitted,

                                                      /s/ Regina E. Faul
                                                      ________________________
                                                      Regina E. Faul

Cc:      Law Offices of Hui Chen and Associates, P.C.




1469769.1
  Case 1:20-cv-08903-LJL Document 29 Filed 03/19/21 Page 2 of 2
 APPLICATION GRANTED: The settlement conference in this matter currently scheduled
for Monday, March 29, 2021 at 2:00 p.m. is rescheduled to Monday, June 21, 2021 at 2:00 p.m.
Counsel is directed to call Judge Parker’s teleconference line at the scheduled time. Please
dial (866) 434-5269, Access code: 4858267. The parties are instructed to complete the
Settlement Conference Summary Report and prepare pre-conference submissions in
accordance with Judge Parker’s Individual Rules of Practice. Pre-conference submissions
must be received by the Court no later than June 14, 2021 by 5:00 p.m.




                                                                        03/19/2021
